DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 28-31 have been added. Claims 2, 5, 7, 8, and 18-24 have been cancelled. Claims 1, 3-4, 6, 9-17, and 25-31 are currently pending. 

Allowable Subject Matter

Claims 1, 3-4, 6, 9-17 & 25-31 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 6, the known prior art of record taken alone or in combination fails to teach a first interface slot, a second interface slot, an extended interface slot, wherein the first interface slot and the extended interface slot are arranged in a linear arrangement, wherein the bus activates the second interface slot in the first switching configuration so as to provide a first communication resource to the second interface slot in response to connection of the first 

Regarding independent claim 25, the known prior art of record taken alone or in combination fails to teach a first interface slot that is connectable to the root by the routing complex; an extended interface slot that is connectable to the root by the routing complex, wherein the first interface slot and the extended interface slot are aligned with one another within a single slot width; system-mounted display connectors wherein the root complex connects a first graphics processing unit to the system-mounted display connector through the first interface slot and to connect the second graphics processing unit to the system-mounted display connector through the extended interface slot to allow transmission of a video signals from respective graphics processing units to the system-mounted display connectors through the first/extended interfaces. 

US 2014/0359189 discloses a first interface and an extended interface within a single slot width. No mention of a second interface is present. 

US 2012/0036306 discloses multiple PCIe slots coupled to I/O devices. No mention of deallocating a second interface in response to detecting the concurrent connection of a first interface and an extended interface is present. 

US 2007/0139423 discloses multiple GPUs coupled to multiple PCIe interface slots. No mention of a first interface and an extended interface aligned within a single slot width nor a first GPU communicating through the first interface and a second GPU communicating through the extended interface is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184